                                   Case 1:20-cv-10743-DLC Document 1-1 Filed 12/20/20 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: New York, NY                                                                               IP Address: 98.113.234.211
Total Works Infringed: 33                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                             11/24/2020   Vixen         04/19/2017    06/16/2017   PA0002069291
          BB867A0C639C271CB353CB49B961C206CA95A6F3                               20:51:57
          File Hash:
          FDD1F54196BFEE904FD76A1DC50BB3883C4D2C0C41C0F8F25F9037793AE8FD0F
 2        Info Hash:                                                             11/24/2020   Tushy         07/10/2017    08/18/2017   PA0002077678
          78F5DACFBD414605C47BD190F5C421E65F70B396                               20:49:30
          File Hash:
          CD511222B2B9C2EC08F83BF609B40983647A15F8E11488F1B404A72F40126EC8
 3        Info Hash:                                                             11/24/2020   Tushy         08/14/2017    08/17/2017   PA0002048391
          2F37046EC89B3AD7ED74C2940723618BFD1A4721                               20:49:20
          File Hash:
          C514F2BD32C577857F7DEA85236C8A90631675FE708B73405AB2480024C50E85
 4        Info Hash:                                                             11/24/2020   Tushy         09/03/2017    09/15/2017   PA0002052851
          766E1C71FF552FF186850DD63CC9ECC58D923874                               20:48:38
          File Hash:
          94A15DB252E3314B361CF8CB9EED99A5F740F31889D0713F562DD49D1050B59C
 5        Info Hash:                                                             11/24/2020   Tushy         06/15/2017    07/07/2017   PA0002070815
          66882F76290D2AB7DD93C95E6BFA4DE73EB4E64F                               20:47:33
          File Hash:
          6835C1A6441FBAE9898A2B111A27114883EBE7CBE0E452062F4A71AF10D9029D
 6        Info Hash:                                                             11/10/2020   Blacked       12/21/2017    01/15/2018   PA0002070941
          782A70A1745F90A2A7588CF0F389C4021E48D34C                               04:13:52
          File Hash:
          07BEE1949E8376342F30CB5180180BEA93CB2ACFC89B72807D303EED3A794500
 7        Info Hash:                                                             10/14/2020   Blacked       09/26/2020    10/22/2020   PA0002261801
          9B2D7FF24D25691FBFA67A7F19276AFE62D75467                               22:16:27
          File Hash:
          743F0514EE583C16D839D66F135C80AD6B68A59E4C572E24310AF5362B24EE1C
 8        Info Hash:                                                             10/09/2020   Vixen         02/13/2019    03/11/2019   PA0002158413
          BD854768B2F7F60A088E5A249207DEACEE5A7CD0                               21:18:44
          File Hash:
          447C527955F6E538FE6D150312C4E4B5FF83E1EDF58AD42BE5A743D0481BAC0C
                                Case 1:20-cv-10743-DLC Document 1-1 Filed 12/20/20 Page 2 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         10/09/2020   Blacked   03/11/2019   03/31/2019   PA0002163979
       72555676245CA53C457541455A41821330714A7A                           20:01:51
       File Hash:
       4FF404477E05C99BDAB75A2082DAD57AF4A52BF2271449F1448891B4CD1A1BC9
10     Info Hash:                                                         10/09/2020   Vixen     07/23/2019   08/27/2019   PA0002213247
       B9B81CF9CBB5D7F20ABD0C5309DBDA097FB73E8F                           20:01:22
       File Hash:
       0849B9D7F5C9F028EE9A411A4BF78ABD002C61F54554764DDDEE9A1D9EBD3E91
11     Info Hash:                                                         10/09/2020   Tushy     06/30/2019   07/17/2019   PA0002188300
       1D09A70C1B7EE12B7E8319223FAE9F86803687AE                           20:01:20
       File Hash:
       2DC13D6F7E5DC0065B6204BB49D581AC53473C2268E0F19B9E0454B382C60818
12     Info Hash:                                                         02/28/2020   Blacked   03/18/2019   04/08/2019   PA0002164883
       CE74EDC69A9EE02D7EAEF30B9F3DC7A0FA93CA19                           09:04:57     Raw
       File Hash:
       AD6B67077E3A7384F427669028069434AC296F9CD332D65D172D09396AC3005B
13     Info Hash:                                                         02/28/2020   Blacked   11/06/2019   11/15/2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           09:04:56
       File Hash:
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
14     Info Hash:                                                         02/28/2020   Blacked   08/08/2019   09/17/2019   PA0002216217
       C6AACF8B5EBC7F41C26EBB07A4DABE1287B3C675                           09:04:49
       File Hash:
       2D4D64E994B54F6310EAF6658524F2A7B0F98B62A56F4F9B5A2EE8CC25656EB5
15     Info Hash:                                                         02/28/2020   Blacked   06/04/2019   07/17/2019   PA0002188309
       E6683078F639AE7A581BCADF96A49BC808143689                           09:04:38
       File Hash:
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
16     Info Hash:                                                         02/28/2020   Tushy     11/22/2019   12/03/2019   PA0002232052
       E401EDC19B0CCB7625B52FEE8B163E03FFF0EF0E                           09:04:33
       File Hash:
       CFA72EA152DD827C145166E600349017CCEFD9C1FCDA3374115C2BCAD05C0681
17     Info Hash:                                                         02/28/2020   Vixen     09/06/2019   09/13/2019   PA0002200698
       1D946378C32710A9E9D8A25EA87493FDE0146508                           09:04:32
       File Hash:
       0E0D12E5DC1AF250B4E5BEA2EAB4B20980D42D01276550884CE24AECC733C7E1
                                Case 1:20-cv-10743-DLC Document 1-1 Filed 12/20/20 Page 3 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         02/28/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       29130B960BB428F5974534842026BE29B91A07B1                           09:04:30
       File Hash:
       5C1F3E6C14913CE175062611F2B092C20291A5F267A30F048ED3EE8533523F71
19     Info Hash:                                                         02/13/2020   Vixen     09/06/2018   11/01/2018   PA0002143433
       A1116BE2B18C555A87C9C7F10F2A9993547AB7E8                           04:52:22
       File Hash:
       5546CBB98784C49BFA005C7ECF8547318C7616531BD782ECD70EBB526FC2BD69
20     Info Hash:                                                         01/26/2020   Tushy     05/26/2018   07/14/2018   PA0002128078
       85D5FBF147E9471F935771CE52471E3036270454                           15:59:46
       File Hash:
       EAB8E6D30F1883FA3F49D977A869EDE2D2BA07BE3D0BCAED655D06473CDBB37F
21     Info Hash:                                                         01/26/2020   Vixen     07/08/2018   07/26/2018   PA0002112152
       DE00285CDC5F2F3A2D02D98133147476F144C14D                           15:30:29
       File Hash:
       395ACDAEEFF369C0DDDE0DDD3850ACCA1AC20A12CC5EAC8F2173EA2F8AA2B3EF
22     Info Hash:                                                         01/26/2020   Vixen     02/08/2019   03/24/2019   PA0002183193
       26027D4BBA9366856012B8C062375891C7926188                           15:29:44
       File Hash:
       518F49722D012458CA767399DC4F77F113BD0897F82DBFAE6ECE845BCC7BD399
23     Info Hash:                                                         05/09/2019   Tushy     03/22/2019   04/08/2019   PA0002164887
       5C9F29F4D7AE83B65CB4E13C89D7FE673971640E                           03:20:17
       File Hash:
       73B874E184DD5E4934F226B7CF8CD6B8E037651A1AAB76E966B3F53D04B4DB23
24     Info Hash:                                                         05/09/2019   Blacked   04/30/2019   06/03/2019   PA0002178774
       8196AEE0CF515EDBB438D7F95889E8DDE5E79322                           03:03:50
       File Hash:
       D35EF9BAB1D236200982A0DDA39DB653C3D1EBB93EE17B91D72862CDA753BD10
25     Info Hash:                                                         05/09/2019   Vixen     01/19/2018   03/02/2018   PA0002104769
       E12FD4D629A309DFE8E61034EB8298524FDBCC27                           03:02:38
       File Hash:
       E4FA77028F32957B197A68C5F49C8DDD0C66A195DA3B303754FB10665E0F992D
26     Info Hash:                                                         05/09/2019   Tushy     11/17/2017   01/04/2018   PA0002069336
       44F6C759F4752247486CF56C77F44FEA0E1065F2                           03:02:08
       File Hash:
       B5F3A600958B723AD756C1824A61F32D79C2951D7DE7885026524896D4719DE7
                                Case 1:20-cv-10743-DLC Document 1-1 Filed 12/20/20 Page 4 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         04/26/2019   Blacked   05/30/2017   06/22/2017   PA0002039295
       A66737A2C0C052A322F7121CB249A59EEBB0E177                           21:33:36
       File Hash:
       558DA8F10F05218293F987B318E413D73681888BC53AF9C5FF679D509FF7AF83
28     Info Hash:                                                         04/05/2019   Blacked   09/12/2017   09/15/2017   PA0002052846
       901129DA9629352ECBB99FF90FE06A5F749AF4DD                           07:11:51
       File Hash:
       85A7466AB207044CB5BC6CCE07196BAD5B9332BE73381F73EF3600069E0123E2
29     Info Hash:                                                         04/05/2019   Vixen     07/23/2017   08/10/2017   PA0002046877
       2CB9141F13EA85096BC504ED39E5CBCD25983B19                           07:11:41
       File Hash:
       A116D3BED05F6DD226D58A71AFCD167970C507F1B10DCD4306EA08F55BFE4621
30     Info Hash:                                                         04/05/2019   Vixen     06/03/2018   07/09/2018   PA0002109331
       6F163C383995F829D551524573789A6FEC5C22D5                           07:11:18
       File Hash:
       661E619DD876DBDCE24A539D97D0914E43B04D80F5CC45273F7B638EEB2EE3F4
31     Info Hash:                                                         01/09/2019   Vixen     02/13/2018   03/02/2018   PA0002104793
       6A48CE9FB0655B8EB83A685B47BDD0F54980D6BC                           08:47:46
       File Hash:
       B03A19C2A34A7675DE7627D3C119CE01426DE8CFBC00D3BB76FEAC0894803F13
32     Info Hash:                                                         01/09/2019   Blacked   04/27/2018   05/24/2018   PA0002101367
       F42B8996B0AB1CDD26BA12496CA2F0AC1891C34B                           07:46:52     Raw
       File Hash:
       299362A98572B29D6D84BF5DCCDB43D20FCEE1AC5CC4B272E0FC98A5B5AACC70
33     Info Hash:                                                         01/09/2019   Vixen     03/10/2018   04/17/2018   PA0002116743
       BEA12C39DF9C1CB6295BF451345FC7AFE5EDBB50                           07:00:24
       File Hash:
       74BFE94A22A1AE503CFC1932F5AD24D246D29B424A39F00629A536CC93B83BAF
